EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”), by and between the Federal Home Loan Bank of Des
Moines, a federally chartered corporation (“Company”), and Michael L. Wilson
(“Executive”) is effective as of August 21, 2006 (the “Effective Date”). In
consideration of the mutual covenants set forth herein, the Company and the
Executive hereby agree as follows:

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive agrees to serve the Company, in the capacities described herein during
the Period of Employment (as defined in Section 2 of this Agreement), in
accordance with the terms and conditions of this Agreement.

2. Period of Employment. The term “Period of Employment” shall mean the period
which commences on the Effective Date and, unless earlier terminated pursuant to
Section 6, ends on December 31, 2008; provided, however, that the Period of
Employment shall automatically be extended by one year effective January 1, 2009
and each year thereafter until such date as either the Company or the Executive
shall have terminated such automatic extension provision by giving no less than
30 days written notice to the other prior to the end of the initial Period of
Employment or any extension thereof.

3. Duties During the Period of Employment.

(a) Executive Representations. Executive represents and warrants to the Company
that Executive is not bound by any restrictive covenants and has no prior or
other obligations or commitments of any kind that would in any way prevent,
restrict, hinder or interfere with Executive’s acceptance of continued
employment or the performance of all duties and services hereunder to the
fullest extent of Executive’s ability and knowledge.

(b) Duties. During the Period of Employment, the Executive shall be employed as
the Chief Business Officer of the Company with overall charge and responsibility
for leading and coordinating delivery of products and services to the Company’s
members and the communities they serve, as well as the information services and
other systems that support the Company’s business activities. The Executive
shall report directly to the Company’s President and Chief Executive Officer
(“CEO”) and shall serve as a member of its executive leadership team, performing
such duties as the Executive shall reasonably be directed to perform by the CEO.
Executive may (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures and fulfill speaking engagements, or (iii) manage personal
investments, so long as such activities under clauses (i), (ii) and (iii) do not
in the view of the Company’s CEO interfere, in any substantive respect, with the
Executive’s responsibilities hereunder or conflict in any material way with the
business of the Company or the Company’s Code of Ethics or any other applicable
policies.

(c) Scope. During the Period of Employment, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of his business time and attention to the business and
affairs of the Company.

4. Compensation and Other Payments.

(a) Salary. During the Period of Employment, the Company shall pay the Executive
an annualized (as shown below) base salary (“Base Salary”) of not less than the
following amounts:

Calendar Year Base Salary

     
2006
2007
2008
  $360,000 (prorated)
$375,000
$390,000
 
   
 
   

1

The Executive’s Base Salary shall be paid in accordance with the Company’s
payroll practices. The Base Salary shall be reviewed by the Compensation,
Diversity and Governance Committee (the “Committee”) of the Board of Directors
(“Board”) as soon as practicable after the end of each calendar year during the
Period of Employment. Based upon such reviews, the Committee may, in its
discretion and upon the recommendation of the CEO, increase the Executive’s Base
Salary above the minimum amount described above, but may not decrease such Base
Salary. Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.

(b) Bonus Programs. The Executive shall participate in the Company’s Gainsharing
Plan. The Executive is guaranteed a prorated portion, based on 2.5 times the
number of weeks Executive is employed at the Company full-time for the calendar
year ending December 31, 2006, equal to 30% of base salary. The multiple of 2.5
times the number of weeks employed is a one-time benefit for 2006 to provide an
incentive for Executive to begin employment as soon as possible and to provide
and offset to Executive for the loss of Executive’s annual incentive from
Executive’s prior employer. It is anticipated that the Executive’s target for
each year thereafter will be 30% of base salary, with a range of 20%-40%.
Targets and maximums are subject to review and increase by the Committee based
upon market data and/or other studies conducted by the Board, at its discretion.
The Board is committed to ensuring the total compensation package for the
Executive is market competitive and adjustments may be made by the Committee
accordingly upon recommendation of the CEO.

5. Other Executive Benefits.

(a) Regular Reimbursed Business Expenses. The Company shall promptly reimburse
the Executive for all expenses and disbursements reasonably incurred by the
Executive in the performance of his duties hereunder during the Period of
Employment upon proper submission in accordance with Company policy.

(b) Benefit Plans; Vacation. The Executive and his eligible family members shall
be entitled to participate in any group and/or executive life, hospitalization
or disability insurance plan, health program, vacation policy, pension, 401
(k) and similar benefit plans, including any applicable benefit equalization
plan (qualified and non-qualified ) or other fringe benefits of the Company on
terms generally applicable to the Company’s senior executives, subject to the
terms, conditions and limitations of such plans and programs. The Executive is
eligible for four weeks of vacation annually. The first year shall be prorated
based upon the number of full months employed at the Company.

(c) Perquisites. The Company shall provide the Executive such perquisites of
employment as are commonly provided to other senior executives of the Company.
This includes financial planning not to exceed $2,000.00 annually, use of the
Company’s business club memberships and parking.

(d) Relocation Benefits. The company shall provide relocation benefits in
accordance with Company’s Executive Relocation policy.

6. Termination.

(a) Death or Disability. This Agreement and the Period of Employment shall
terminate automatically upon the Executive’s death. If the Company determines in
good faith that the Disability of the Executive has occurred (pursuant to the
definition of “Disability” set forth below), it may give to the Executive
written notice of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the thirtieth day after receipt by the Executive of such notice given at any
time after a period of ninety (90) consecutive days of Disability or a period of
one hundred twenty (120) days of Disability within any twelve (12) consecutive
months, and, in either case, while such Disability is continuing (“Disability
Effective Date”); provided that, within the thirty (30) days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” means the
Executive’s inability to substantially perform his duties hereunder, with
reasonable accommodation, as evidenced by a certificate signed either by a
physician mutually acceptable to the Company and the Executive or, if the
Company and the Executive cannot agree upon a physician, by a physician selected
by agreement of a physician designated by the Company and a physician designated
by the Executive; provided, however, that if such physicians cannot agree upon a
third physician within thirty (30) days, such third physician shall be
designated by the American Arbitration Association.

(b) By the Company for Cause. During the Period of Employment after the
Effective Date, the Company may terminate the Executive’s employment immediately
for “Cause.” For purposes of this Agreement, “Cause” shall mean that Executive:

(i) shall have been convicted (or pled guilty or nolo contendere) to a felony or
other crime involving moral turpitude;

(ii) shall have committed willful acts of misconduct that materially impair the
goodwil1 or business of the Company or cause material damage to its property,
goodwill, or business monetarily or otherwise;

(iii) shall have breached the representation in Section 3(a) of this Agreement;

(iv) shall have a willful and continued failure to perform his material duties;
or

(v) shall have violated the Company’s policies regarding sexual harassment,
discrimination, substance abuse or the Company’s Code of Ethics to the extent
such acts would provide grounds for a termination for Cause with respect to
other employees.

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company.

(c) By Executive for Good Reason. During the Period of Employment, the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason upon written notice. For purposes of this Agreement, “Good Reason” shall
mean (i) diminution in Executive’s titles, (ii) the assignment of duties to
Executive that are materially and adversely inconsistent with Executive’s
positions, (iii) any material diminution in Executive’s authority,
responsibility or reporting lines, (iv) reduction in Executive’s Base Salary or
(v) material breach of this Agreement by the Company. If (I) Executives provides
written notice to the Company of the occurrence of Good Reason fifteen days
after Executive has knowledge of the circumstances constituting Good Reason,
which notice shall specifically identify the circumstances which Executive
believes constitute Good Reason; (II) the Company fails to correct the
circumstances within thirty days after receiving such notice; and
(III) Executive resigns fifteen days after the Company fails to correct such
circumstances; then Executive shall be considered to have terminated for Good
Reason for purposes of this Agreement.

2

(d) Other than for Cause or Good Reason. The Executive or the Company may
terminate this Agreement for any reason other than for Good Reason or Cause,
respectively, upon thirty (30) days’ written notice to the Company or Executive,
as the case may be. If the Executive terminates the Agreement for any reason, he
shall have no liability to the Company or its affiliates solely as a result
thereof. If the Company terminates the Agreement, or if the Agreement terminates
because of the death of the Executive, or if, as a result of a merger,
consolidation, or other corporate combination an individual other than Executive
is selected to serve as Chief Business Officer (or similar position) of the
resulting entity, the obligations of the Company shall be as set forth in
Section 7 hereof.

(e) Notice of Termination. A termination by the Company or by the Executive
sha1l be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 18(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail, if necessary, the basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date. The failure by the Executive or Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of the basis for termination shall not waive any right
of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.

(f) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination, provided, however, that if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

7. Obligations of the Company Upon Termination. The following provisions
describe the obligations of the Company to the Executive under this Agreement
upon termination of his employment. However, except as explicitly provided in
this Agreement, nothing in this Agreement shall limit or otherwise adversely
affect any rights which the Executive may have under applicable law, under any
other agreement with the Company, or under any compensation or benefit plan,
program, policy or practice of the Company.

(a) Termination by the Company for Cause, by the Executive without Good Reason,
or due to Death or Disability. If the Executive’s employment is terminated by
the Company for Cause or by the Executive without Good Reason, or due to the
Executive’s death or Disability, he shall be entitled to his Base Salary and
accrued vacation through his Date of Termination and all vested benefits under
the terms of the Company’s employee benefit plans, subject to the terms of such
plans.

(b) Termination by the Company without Cause or by the Executive for Good
Reason. In addition to the items in Section 7(a), if the Executive’s employment
is terminated by the Company without Cause or by the Executive for Good Reason,
he shall be entitled, upon execution of a release of claims (exclusive of claims
for indemnification under Section 9 or under Company benefit plans) in a form
acceptable to the Company without subsequent revocation within the period
described in such release, to severance payments, in lieu of any other severance
benefits, equal to the Executive’s Base Salary for the calendar year in which
the Date of Termination occurs plus the minimum total incentive compensation for
the calendar year in which the Date of Termination occurs prorated as of such
date. The Base Salary amount shall be paid in a lump sum within ten (10) days of
the date the release becomes effective. Fifty percent of the minimum total
incentive compensation amount shall be paid on each of the first two
anniversaries of the termination date. No severance shall be paid in connection
with the expiration or non-renewal of this Agreement.

3

8. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Any severance
benefits payable to the Executive shall not be subject to reduction for any
compensation received from other employment.

9. Indemnification. The Company shall maintain, for the benefit of the
Executive, director and officer liability insurance in form at least as
comprehensive as, and in an amount that is at least equal to, that maintained by
the Company on the Effective Date. In addition, the Executive shall be
indemnified by the Company against liability as an officer and director of the
Company and any subsidiary or affiliate of the Company to the maximum extent
permitted by applicable law provided, however, that the Company need not
indemnify Executive for actions taken in bad faith, fraud or for breach of
Executive’s fiduciary duties to the Company. The Executive’s rights under this
Section 9 shall continue so long as he may be subject to such liability, whether
or not this Agreement may have terminated prior thereto.

10. Executive Covenants.

(a) General. The Executive and the Company understand and agree that the purpose
of the provisions of this Section 10 is to protect legitimate business interests
of the Company, as more fully described below, and is not intended to impair or
infringe upon the Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. The Executive hereby acknowledges
that the post-employment restrictions set forth in this Section 10 are
reasonable and that they do not, and will not, unduly impair his ability to earn
a living after the termination of his employment with the Company. Therefore,
subject to the limitations of reasonableness imposed by law upon restrictions
set forth herein, the Executive shall be subject to the restrictions set forth
in this Section 10.

(b) Definitions. The following capitalized terms used in this Section 10 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms.

“Confidential Information” means any confidential or proprietary information
possessed by the Company without limitation, any confidential “know-how”,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or plans, computer software programs (including
object code and source code), data and documentation, data base technologies,
systems, structures and architectures, inventions and ideas, past, current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans, new
personnel acquisition plans and any other information that would constitute a
trade secret under the common law or statutory law of the State of Iowa.

“Determination Date” means the date of termination of the Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Restricted Period) of an alleged breach of the Restrictive Covenants by the
Executive.

“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, member, trustee, director, officer, manager, employee, agent,
representative or consultant.

“Protected Employees” means employees of the Company or its affiliated companies
who were employed by the Company or its affiliated companies at any time within
six (6) months prior to the Determination Date.

4

“Restricted Period” means the period of the Executive’s employment by the
Company plus a period extending two (2) years from the date of termination of
employment.

“Restrictive Covenants” means the restrictive covenants contained in Section
10(c) and (d) hereof.

(c) Restriction on Disclosure and Use of Confidential Information. The Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Company and its affiliated entities, and may not be converted to
the Executive’s own use. Accordingly, the Executive hereby agrees that the
Executive shall not, directly or indirectly, at any time during the Restricted
Period reveal, divulge or disclose to any Person not expressly authorized by the
Company any Confidential Information, and the Executive shall not, directly or
indirectly, at any time during the Restricted Period use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or the
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices.

(d) Nonsolicitation of Protected Employees. The Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to the
Executive’s own use. Accordingly, the Executive hereby agrees that during the
Restricted Period the Executive shall not directly or indirectly on the
Executive’s own behalf or as a Principal or Representative of any Person solicit
any Protected Employee to terminate his or her employment with the Company.

(e) Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, the Executive shall not be restricted from disclosing or using
Confidential Information that: (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by the Executive or
his agent; (ii) becomes available to the Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representative) that is not known by the Executive to be bound by a confidential
relationship with the Company or its affiliated entities or by a confidentiality
or other similar agreement; (iii) was known to the Executive on a
non-confidential basis and not in contravention of applicable law or a
confidentiality or other similar agreement before its disclosure to the
Executive by the Company or its affiliated entities or one of its or their
officers, employees, agents or representatives; or (iv) is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, court order or legal process, the
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by the Executive.

11. Enforcement of the Restrictive Covenants.

(a) Rights and Remedies upon Breach. In the event the Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, the Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company and that money damages would not provide an adequate remedy to
the Company. The rights referred to in the preceding sentence shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.

(b) Severability of Covenants. The Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and space and in all
other respects. If any court determines that any Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

12. Cooperation in Future Matters. The Executive hereby agrees that, for a
period of three (3) years following his Date of Termination, he shall cooperate
with the Company’s reasonable requests relating to matters that pertain to the
Executive’s employment by the Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Company, or otherwise
making himself reasonably available to the Company for other related purposes.
Any such cooperation shall be performed at times scheduled taking into
consideration the Executive’s other commitments, and the Executive shall be
compensated at a reasonable hourly or per diem rate to be agreed by the parties
to the extent such cooperation is required on more than an occasional and
limited basis. The Executive shall also be reimbursed for all reasonable out of
pocket expenses. The Executive shall not be required to perform such cooperation
to the extent it conflicts with any requirements of exclusivity of service for
another employer or otherwise, nor in any manner that in the good faith belief
of the Executive would conflict with his rights under or ability to enforce this
Agreement.

13. Assistance with Claims. Executive agrees that, for the period beginning on
the Effective Date, and continuing for a reasonable period after Executive’s
termination date, Executive will assist the Company in defense of any claims
that may be made against the Company, and will assist the Company in the
prosecution of any claims that may be made by the Company, to the extent that
such claims may relate to services performed by Executive for the Company.
Executive agrees to promptly inform the Company if he becomes aware of any
lawsuits involving such claims that may be filed against the Company. The
Company agrees to provide legal counsel to Executive in connection with such
assistance (to the extent legally permitted), and to reimburse Executive for all
of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses. For periods after Executive’s employment
with the Company terminates, the Company agrees to provide reasonable
compensation to Executive for such assistance. Executive also agrees to promptly
inform the Company if he is asked to assist in any investigation of the Company
(or its actions) that may relate to services performed by Executive for the
Company, regardless of whether a lawsuit has then been filed against the Company
with respect to such investigation.

14. Publicity. Neither party shall issue, without consent of the other party,
which shall not be unreasonably withheld, any press release or make any public
announcement with respect to this Agreement or the employment relationship
between them except as may be required by applicable law or the rules and
regulations of the Securities Exchange Commission if the Company were a
registrant under either the Securities Act of 1933 or the Securities Exchange
Act of 1934. Following the date of this Agreement and regardless of any dispute
that may arise in the future, Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company.

15. Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding, at the time payments are actually made to the Executive
and received by him, of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided that it is satisfied that all requirements of law
as to its responsibilities to withhold such taxes have been satisfied.

16. Arbitration. Any dispute or controversy between the Company and the
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Company and the Executive, unless the parties are
unable to agree to an arbitrator, in which case, the arbitrator will be selected
under the procedures of the AAA. The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive. The Company and the
Executive acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The arbitration
proceeding shall be conducted in Des Moines, Iowa or such other location to
which the parties may agree. The Company shall be responsible for the costs of
any arbitrator appointed hereunder.

17. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s heirs and legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a substantial portion of its assets,
by agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
if no such succession had taken place. Regardless of whether such an agreement
is executed, this Agreement shall be binding upon any successor of the Company
in accordance with the operation of law, and such successor shall be deemed the
“Company” for purposes of this Agreement.

(d) As used in this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

18. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of Iowa, without reference to principles of conflicts of laws. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

5

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by overnight courier, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

At the most recent address on file with the Company

If to the Company:

Federal Home Loan Bank of Des Moines
907 Walnut Street
Des Moines, IA 50309
Attn: General Counsel

Or to such other address as either of the parties shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) Any party’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision hereof.

(e) This Agreement supersedes any prior employment agreement or understandings,
written or oral between the Company and the Executive and contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof.

(f) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
written below.

FEDERAL HOME LOAN BANK OF DES MOINES

By: _/s/ Richard S. Swanson     
Richard S. Swanson, President and Chief Executive Officer

Date:      August 2, 2006     

MICHAEL L. WILSON

By:      /s/ Michael L. Wilson      
Michael L. Wilson
Date:      August 2, 2006     

7